 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FORREST KENDRID,                                    No. 2:19-CV-1944-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    KARANDEEP SINGH,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has not filed a complete application to proceed in forma pauperis,

19   along with a certified copy of his trust account statement for the six-month period immediately

20   preceding the filing of the complaint, or paid the required filing fee. See 28 U.S.C. §§ 1914(a),

21   1915(a), (a)(2). The current application on file at ECF No. 6 does not contain the required

22   certified copy of plaintiff’s prison trust account statement. Plaintiff will be provided the

23   opportunity to submit either a completed application to proceed in forma pauperis or the

24   appropriate filing fee. Plaintiff is warned that failure to resolve the fee status of this case within

25   the time provided may result in the dismissal of this action for lack of prosecution and failure to

26   comply with court rules and orders. See Local Rule 110.

27   ///

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the required certified copy of his trust account statement, or the appropriate filing

 5   fee; and

 6                  2.      The Clerk of the Court is directed to send plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9   Dated: October 28, 2019
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
